Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-18 are pending in the application.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 10, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh U.S. Patent No. 9,977,597 in view of Wilf et al. US Pub. No. 2011/0102570 (“Wilf”).
Regarding claim 1, Huh teaches an electronic device [see Fig. 1- 6], comprising:
input components [110, 133, 132, 131];
(25) As shown in FIG. 4 for using three touch screens 131, 132 and 133, it is preferred to set the first touch screen 131 as a main touch screen, which is located well visible (for example, the lower end of the number pad) while operating the key buttons, the second and the third touch screens 132 and 133 located at the lower end of the character buttons and covered by user's hands while using the key buttons as auxiliary touch screens 132 and 133 to operate selectively depending on whether the key buttons are being used.

(28) For example, information of the computer device 10 may be displayed on at least one of the touch screens 131, 132 and 133, and the information displayed on each of the touch screens 131, 132 and 133 may be displayed on the computer display 14. In addition, commands inputted through each of the touch screens 131, 132 and 133 may be executed on the computer display 14.

a motion detector [140] separate from the input components, the motion detection over a period of time an amount of motion of an object proximate to the electronic device; and
(30) Meanwhile, since each of the touch screens 131, 132 and 133 is located at the lower end of the key button unit 110, it is covered while the user uses the key buttons, and user's touching touch screens may result in executing programs not intended by the user.

(34) The sensor 140 is laid out between the key button unit 110 and the touch screen unit 120 in the horizontal direction to sense user's hands located thereabove. The sensor 140 is not limited to a special type. For example, it may be any one of a photo sensor, ultrasound sensor, capacitive proximity sensor, or proximity sensor using induced magnetic forces.

a controller [Control Unit 102] to:
compare the detected amount of motion of the object to a motion to a motion threshold [see fig. 5 – detect the movement of hand in horizontal direction];
and 
see fig. 5 - Only Input 132 and 131] but not all input components of the electronic device is responsive to the detected amount of motion being less than the motion threshold [see fig. 5 – when the Hand remains above the input devices 132 and 131 and not moving over to the input device 133].
(31) Therefore, it is preferred to switch the touch screens to disable mode while the user uses key buttons. It is preferred to set at least the input function to stop, and even the display function to stop if required in the disable mode.

(33) The sensor 140 is for selectively controlling operation of each of the touch screens 131, 132 and 133 by sensing user's hands to decide whether the user uses the key buttons. This is because, since it is inevitable that user's hands cover part of the touch screen unit 120 during input activity with the key buttons, it is preferred to temporarily stop the operation of covered touch screens or switch them to the disable mode.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


when user's right hand operates the key button unit 110, the first and the second sensors 140a and 140b sense the right hand to switch both the first and the second touch screens 131 and 132 to the disable mode. However, since the third sensor 140c does not sense the hand, the third touch screen 133 may operate.

Huh teaches the first to the third sensors 140a, 140b and 140c installed at the upper end of the first to the third touch screens 131, 132 and 133, respectively, allow the user to control the first to the third touch screens 131, 132 and 133 independently wherein the sensors may be any one of a photo sensor, ultrasound sensor, capacitive proximity sensor, or proximity sensor using induced magnetic forces.  Huh does not teach a sensor configured to detect an amount of three-dimensional motion of an object.
Wilf teaches another system [See Fig. 1] and method for man machine interaction with an electronic device associated with an electronic display comprises capturing images of at least one hand positioned over an input device, tracking position or posture of the hand from the images; switching from interaction based on interaction with an input device to pointing device emulation in response to detecting a gesture performed with the hand.  Specifically, Wilf teaches a motion detector [Sensor 105] separate from the input components [102], the motion detector to detect over a period of time an amount of three-dimensional motion of an object proximate to the electronic device; and a controller to compare the detected amount of three-dimensional motion of the object to a motion threshold and disable of the input component based on the comparison.
[0136] Typically, a user will operate the keyboard and pointing device at different times. It is therefore desirable that the PDE server not send PDE messages during operation of the keyboard. In some exemplary embodiments, the system 100 activates PDE control and/or mode upon detection of a pre-defined hand gesture. In some exemplary embodiments, a same or different hand gesture is used to deactivate PDE control so that a user may continue to type without generating undesired PDE messages.

[0137] Reference is now made to FIG. 2 showing a diagram describing an exemplary method for toggling between PDE mode and keyboard typing mode in accordance with some embodiments camera 105 is operative to capture a stream of images of a keyboard of computing device 101 during its operation and to identify and track hands movements of one or more hand over the keyboard. Methods for extracting a hand(s) in an image and tracking it are described in detail herein. In some exemplary embodiments, during keying (keyboard input), PDE mode is turned off and keyboard control 210 is active.

[0151] Reference is now made to FIG. 5 showing a simplified diagram of an exemplary hand gesture defined by movements toward and away from a camera in accordance with some embodiments of the present invention. According to these embodiments, detected relative movement of hand 107 in the Z direction, e.g. toward and away from camera 105, is used to toggle between keyboard mode and PDE mode. In some exemplary embodiments a quick upwards movement of the hand activates PDE mode. In other exemplary embodiments, quick up and down movement of the hand activates PDE mode.

[0155] According to some embodiments of the present invention, camera 105 captures a three dimensional position of the hand. According to some embodiments of the present invention, three dimensional position is generated by a three dimensional camera

[0157] Reference is now made to FIG. 6 showing a flow chart of an exemplary method for toggling between PDE mode and keyboard typing mode based on three dimensional information of the hand position in accordance with some embodiments of the present invention. According to these embodiments, in response to detection of an image of a hand over a keyboard (block 610), its Z position is determined and defined as the initial Z position (block 620). According to some embodiments of the present invention, changes in Z position of the hand are tracked to detect rapid changes in height (block 630) as well as the direction of change (block 640). In response to the magnitude of movement and the direction of movement and the speed of movement meeting a pre-defined criteria for switching to PDE mode (block 650), PDE mode is activated (block 660). In some exemplary embodiments, a gesture for activating PDE mode includes rapid lifting followed by rapid lowering of the hand. In some exemplary embodiments, such a gesture can be used to toggle in both directions between PDE mode and keyboard mode. In some exemplary embodiments, different gestures are defined for activating PDE mode and for activating keyboard mode.

[0158] During operation of computing device 101, a user may wishes to exit PDE mode for reasons other than using the keyboard, for example to move his hand to a better position within the viewing area of the camera, or to a more comfortable location. According to some embodiments of the present invention, toggling between keyboard mode and PDE mode may be used for such a purpose. In some exemplary embodiment, a user deactivates PDE mode by moving hand 107 up, e.g. toward the camera without affecting the cursor's position. Now that PDE is deactivated a user is free to relocate hand 107, e.g. moving the hand in parallel to the keyboard surface without affecting the cursor's position. According to some embodiments of the present invention, PDE mode is reactivated by moving the hand down towards the keyboard. Such a sequence of movements is similar to a repositioning of a standard mouse (e.g. when reaching the edge of a table).


Huh does not explicitly teaches alter a power state of an input component of the input components based on the comparison.  However, Huh teaches the touch screens 131, 132 and 133 may be in power save mode or standby mode [Para. (41)].  Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to not only disable the input components but also to alter a power state of an input component of the input components during the disable mode.  Thus not only prevent the input components from executing programs not intended by the user but also reduce power consumption for the electronic device.
Regarding claim 4, Huh in view of Wilf teaches the input components further comprise a first input component [132] and a second input component [133], and wherein the controller is further to alter the first input component to an idle power state and alter the second input component to an active or standby power state [see Fig. 5].
 [see Fig. 5 and Para. (24) - setting the touch screen unit to be in touch pad mode].
Regarding claim 6, Huh teaches the first input component comprises a peripheral device coupled to the electronic device, wherein the peripheral device further comprises a mouse or stylus [Para. (75) - The touch pad mode 183 is a mode used as a pointing device for moving a pointer displayed on the computer display 14, or an input device for editing a document or inputting characters or figures by means of user's hands or a touch pen on a graphic application executed on the computer display 14].  
Regarding claim 7, Hub teaches the second input component comprises a touchscreen [see Fig. 5].
Regarding claim 8, Wilf teaches the motion detector is included in a bezel surrounding a display of the electronic device [see Fig. 1].
Regarding claim 9, Wilf teaches the motion detector further comprises an infrared (IR) motion detector, wherein the infrared motion detector further comprises a passive IR motion detector [see Para. (0232), (0234)].
Regarding claim 10,  Huh teaches a controller including a processing resource and instructions executable to:
 detect an object [Hand – see Fig. 3 and 5] proximate to an electronic device including input devices [Touch Screens 133, 132, 131] having predetermined power states [Active]; 
determine an amount of motion of the object over a period of time;
(22) In the method in accordance with the present disclosure, said deciding whether the key button unit is being used is to decide that the key button unit is being used when a proximity sensor installed between the key button unit and the touch screen unit senses user's hands.

compare the determined amount of motion to a motion threshold; and

(33) The sensor 140 is for selectively controlling operation of each of the touch screens 131, 132 and 133 by sensing user's hands to decide whether the user uses the key buttons. This is because, since it is inevitable that user's hands cover part of the touch screen unit 120 during input activity with the key buttons, it is preferred to temporarily stop the operation of covered touch screens or switch them to the disable mode.

(34) The sensor 140 is laid out between the key button unit 110 and the touch screen unit 120 in the horizontal direction to sense user's hands located thereabove. The sensor 140 is not limited to a special type. For example, it may be any one of a photo sensor, ultrasound sensor, capacitive proximity sensor, or proximity sensor using induced magnetic forces.

In other words, the sensor configured to detect the hand movement along the horizontal direction of the multiple input components and to disable the specific an input component when the hand is not moving away from the specific input component.  Huh’s system, however, utilizing the first to the third sensors 140a, 140b and 140c installed at the upper end of the first to the third touch screens 131, 132 and 133, respectively, in order to detect the movement of user hand. 
Huh does not teach to determine an amount of three-dimensional motion of the object and alter the input devices to an idle power state of the predetermined power states.
Wilf teaches another system [See Fig. 1] and method for man machine interaction with an electronic device associated with an electronic display comprises capturing images of at least one hand positioned over an input device, tracking position or posture of the hand from the images; switching from interaction based on interaction with an input device to pointing device emulation in response to detecting a gesture performed with the hand.  Specifically, Wilf teaches a motion detector [Sensor 105] separate from the input components [102], the motion detector to detect over a period of time an amount of three-dimensional motion of an object [see further discussion in claim 1].

Regarding claim 11, Huh in view of Wilf teaches instructions executable by the processing resource to determine the amount of three-dimensional motion of the object in a first dimension and a second dimension [see Para. 0158, Fig. 6 and 7 of Wilf and Para. (34) of Huh].
Regarding claim 12, Huh in view of Wilf teaches instructions executable by the processing resource to compare the amount of three-dimensional motion in the first dimension and the second dimension to a corresponding motion threshold for the first dimension and the second dimension [see Para. 0158, Fig. 6 and 7 of Wilf and Para. (34) of Huh].
Regarding claim 13, Huh in view of Wilf teaches instructions to maintain a signal to cause all input devices to remain in an active power state when the determined amount of three-dimensional motion is greater than the movement threshold [see Fig. 11 – when the Hand is no longer position over the three touch screens].
Regarding claim 14, Huh teaches a method comprising:
detecting, via a motion detector [sensor 140] included in an electronic device, an amount of motion of an object [Hand see Fig. 5] proximate to a housing of the electronic device; and
comparing the amount of motion of the object to a motion threshold;
see Fig. 5 when user hand only on the Right Side1]; and
disabling a first input component [132] of the electronic device. [see discussion in claim 1] and disable a second input component [131] of the electronic device.
Huh does not teach detecting an amount of three-dimensional motion and altering a power state of a first input component of the electronic device to an idle power state; and a power state of a second input component of the electronic device from an active power state to a standby power state, wherein the standby power state is to consume less power over a given period of time than the active power state.
Wilf teaches another system [See Fig. 1] and method for man machine interaction with an electronic device associated with an electronic display comprises capturing images of at least one hand positioned over an input device, tracking position or posture of the hand from the images; switching from interaction based on interaction with an input device to pointing device emulation in response to detecting a gesture performed with the hand.  Specifically, Wilf teaches detecting, via a motion detector [105] included in an electronic device, an amount of three- dimensional motion of an object proximate to a housing of the electronic device; and comparing the amount of three-dimensional motion of the object to a motion threshold; and disabling a first input component [PDE] of the electronic device based on the motion threshold.
[0155] According to some embodiments of the present invention, camera 105 captures a three dimensional position of the hand. According to some embodiments of the present invention, three dimensional position is generated by a three dimensional camera

[0157] Reference is now made to FIG. 6 showing a flow chart of an exemplary method for toggling between PDE mode and keyboard typing mode based on three dimensional information of the hand position in accordance with some embodiments of the present invention. According to these embodiments, in response to detection of an image of a hand over a keyboard (block 610), its Z position is determined and defined as the initial Z position (block changes in Z position of the hand are tracked to detect rapid changes in height (block 630) as well as the direction of change (block 640). In response to the magnitude of movement and the direction of movement and the speed of movement meeting a pre-defined criteria for switching to PDE mode (block 650), PDE mode is activated (block 660). In some exemplary embodiments, a gesture for activating PDE mode includes rapid lifting followed by rapid lowering of the hand. In some exemplary embodiments, such a gesture can be used to toggle in both directions between PDE mode and keyboard mode. In some exemplary embodiments, different gestures are defined for activating PDE mode and for activating keyboard mode.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference since they both directed to a system and method for selectively disabling an input component based on user’s hand position.  Wilf teaches detecting, via a motion detector included in an electronic device, an amount of three- dimensional motion of an object proximate to a housing of the electronic device; and comparing the amount of three-dimensional motion of the object to a motion threshold would provide the system of Huh the ability to detect an object based on three dimensional information of the objection position without utilizing separate sensor for each input device.  Thus reduce circuitry and cost. 
As discussed above, Huh does not expressly teach altering a power state of a first input component of the electronic device to an idle power state; and a power state of a second input component of the electronic device from an active power state to a standby power state, wherein the standby power state is to consume less power over a given period of time than the active power state.
However, Huh expressly teach each of the input component is capable of operating in power save mode or standby mode [Para. (41)].  Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to not only disable the first and second input components but also altering a power state of a first input 
Regarding claim 16, Huh in view Wilf teaches the motion threshold includes a respective motion threshold for a first axis, a second axis, and a third axis, wherein the detected amount of three-dimensional motion includes an amount of motion of the object along each of the first axis [Huh fig. 5 when hand move horizontally], the second axis [Huh fig. 5 when hand move away from the keyboard], and the third axis [Wilf fig. 5 and 7, when hand move up/down and direction], and wherein the amount of motion along each of the first axis, the second axis, and the third axis is compared to the respective motion thresholds for the first axis, the second axis, and the third axis relative [Huh – disable 132 and 131 when hand does not move to the Left; and enable all input screens when hand move backward away from all input screens; Wilf  - enable/disable PDE based on threshold in Z direction].
Regarding claims 17-18, see claim 16.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh/Wilf as applied to claim 14 above, and further in view of Miller.
Regarding claim 15, Huh/Wilf does not teach detecting the object at a distance of at least 10 centimeters away from the housing of the electronic device.  In other words, Huh/Wilf does not teach the system is able to detect a user approaching the electronic device. 
Sensor 116] to detect an object at a distance of at least 10 centimeters away from the housing of the electronic device.  As sensor 116 operates to detect distance D, an output of console 110 can be modified in accordance with a profile established for response to a given distance being detected [Para. 0030]; The detection/response profile can be configured for a particular user, a particular environment, or for use with a particular distance detection device or sensor.  The profile can also be used to configure how a user interface should respond to various detected distances or ranges of distances between a user and a user interface [Para. 0038].  
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Huh/Wilf with the feature taught by Miller.  The motivation for doing so would has been to provide Huh/Wilf’s system the ability to control the multiple input components of the electronic device ahead of time prior to the user proximate to the electronic device.  Thus further improve user satisfaction.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2014/0055357 to Dave teaches a method includes sensing data related to a presence of at least a portion of a hand of a user of a computing device when the user is typing using a keyboard or a keypad of the computing device located proximate a touchpad thereof through one or more sensor(s) communicatively coupled to a processor of the computing device and located proximate both the keyboard or the keypad and the touchpad, and transmitting the sensed data to the processor. The method also includes automatically turning off the touchpad through a driver component thereof when the processor determines the presence of at least the portion of the hand of the user when the user is typing using the keyboard or the keypad based on the received sensed data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In other words, user hand does not move to the Left Side.